t c memo united_states tax_court ronald h sapp and mary sapp petitioners v commissioner of internal revenue respondent docket nos filed date ronald h sapp and mary sapp pro_se miriam c dillard christopher a pavilonis and a gary begun for respondent memorandum opinion goeke judge respondent determined deficiencies in ronald h sapp and mary sapp’s federal_income_tax accuracy-related_penalties under section a and additions to tax for failure_to_file timely under sec_6651 as follows year deficiency dollar_figure big_number big_number penalty addition_to_tax sec_6662 sec_6651 dollar_figure big_number big_number dollar_figure big_number --- petitioners timely petitioned this court requesting redetermination of the deficiencies and penalties and additions to tax for tax years and the deficiencies for tax years and and the additions to tax and penalties will be resolved pursuant to a rule computation which was ordered in a bench opinion on date on the underlying substantive adjustments rendered in a bifurcated trial of those adjustments in the case at docket no in a stipulation of settled issues the parties agreed to a deficiency of dollar_figure and a unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners on date for tax years and respondent issued a notice_of_deficiency to petitioners on date for tax_year all dollar amounts are rounded to the nearest dollar penalty of dollar_figure under sec_6662 for in the case at docket no the cases were consolidated pursuant to rule a for trial briefing and opinion as to the sole remaining issue whether ms sapp is entitled to relief from joint_and_several_liability pursuant to sec_6015 and c or in the alternative under subsection f respondent concedes this issue but mr sapp opposes this relief for the reasons explained herein we hold that ms sapp is entitled to relief under sec_6015 background all the facts in evidence have been stipulated and are so found petitioners resided in florida when they filed the petition petitioners filed a form_1040 u s individual_income_tax_return claiming married_filing_jointly status for tax years and mr sapp is a certified master plumber and licensed well driller mr sapp started a residential plumbing business ronnie sapp plumbing and later shifted the business to concentrate on water wells septic systems and water treatment ms sapp handled the financial aspects of the business and made entries in a quickbooks program regarding the business’ income and expenses petitioners reported their income and expenses from ronnie sapp plumbing on schedules c profit or loss from business of their and income_tax returns petitioners were married in and have two sons their marriage deteriorated and they are currently involved in a dissolution of marriage case ms sapp sought legal assistance with her dissolution of marriage case in date although we are reluctant to include details of the abuse to which ms sapp testified we find that there is a history of domestic abuse in their relationship dating back at least to the birth of their first son in mr sapp also has a history of alcohol and prescription drug abuse petitioners have separated several times throughout the course of their relationship in date ms sapp left mr sapp and took their two children with her and they have been separated since that time from march until date ms sapp lived in the hubbard house a domestic violence shelter in jacksonville florida from may until date ms sapp lived in a women’s shelter near hanover pennsylvania to be closer to her adult daughter ms sapp and her two sons were receiving food stamps from march until date ms sapp currently resides with her mother because she cannot afford a place of her own ms sapp earns dollar_figure an hour amounting to a salary between dollar_figure and dollar_figure a week that goes toward expenses related to her two sons the issue that remained for trial is whether ms sapp is entitled to relief from joint_and_several_liability for tax years and in lieu of submitting an irs form_8857 request for innocent spouse relief ms sapp entered a statement at trial seeking relief from joint_and_several_liability on date mr sapp opposes ms sapp’s request discussion in general married individuals who file a joint_return are jointly and severally liable for the tax arising from the return sec_6013 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances a taxpayer requesting relief from joint_and_several_liability bears the burden of proving that she is entitled to relief under sec_6015 rule a 132_tc_203 119_tc_306 aff’d 101_fedappx_34 6th cir three forms of relief are available under sec_6015 in general subsection b provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return and subsection c provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated subsection f provides equitable relief from joint_and_several_liability if when taking into account all the facts and circumstances the secretary determines it is inequitable to hold the individual liable for any deficiency and relief is not available under subsection b or c because ms sapp had both knowledge and reason to know that there was an understatement_of_tax because of her involvement with the financial aspects of the business she is ineligible for relief under subsection b or c therefore we must determine whether she is eligible for equitable relief under sec_6015 revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 sets forth guidelines for determining whether a requesting spouse qualifies for relief under sec_6015 this court may consider those guidelines but is not bound by them in evaluating the facts and circumstances of a case molinet v commissioner tcmemo_2014_109 at see 136_tc_432 porter v commissioner t c pincite a requesting spouse generally must satisfy all seven of the following threshold conditions before a request for equitable relief under sec_6015 may be considered the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under subsection b or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income revproc_2013_34 sec_4 i r b pincite we find that ms sapp has failed to meet the seventh requirement because the liabilities are attributable to the business for which she was responsible for handling the finances however revproc_2013_34 sec_4 d provides an exception which allows the internal_revenue_service irs to consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if the requesting spouse has been a victim of abuse by the nonrequesting spouse and that abuse has resulted in the requesting spouse’s being unable to challenge or question the treatment of the items on the returns because of the application of this exception ms sapp has met all seven of the threshold requirements to be considered for equitable relief under sec_6015 as the abuse she suffered resulted in her being unable to challenge or question the treatment of the items on the returns as a result we will consider all relevant facts and circumstances in deciding whether ms sapp is entitled to relief ms sapp is entitled to relief under the streamlined provisions of revproc_2013_34 sec_4 i r b pincite the following factors set forth in section dollar_figure are relevant to our inquiry marital status economic hardship suffered if relief is not granted and knowledge or reason to know of the understatement at the time of signing the joint_return id all three factors favor the granting of relief first ms sapp is considered no longer married to mr sapp as set forth in revproc_2013_34 sec_4 a iv i r b pincite because she was not a member of the same household as mr sapp at any time during the 12-month_period ending on the date the irs made its determination therefore this factor favors relief second ms sapp would suffer economic hardship if relief were not granted she is supporting herself and her two young children on a weekly salary between dollar_figure and dollar_figure ms sapp is currently living with her mother because she cannot afford her own housing and all of her current income goes toward living_expenses for her and her children last ms sapp did have reason to know that there was an understatement or deficiency on the joint income_tax return because she handled the financial aspects of the business and made entries in a quickbooks program regarding the business’ income and expenses however revproc_2013_34 sec_4 a provides an exception taking into account the domestic abuse ms sapp suffered from mr sapp revproc_2013_34 sec_4 a specifies if the nonrequesting spouse abused the requesting spouse and because of the abuse the requesting spouse was not able to challenge or question the treatment of any items on the joint_return for fear of the nonrequesting spouse’s retaliation then the abuse will result in this factor being satisfied even if the requesting spouse knew or had reason to know of the items giving rise to the understatement or deficiency we are less likely to grant relief under sec_6015 if the requesting spouse knew or had reason to know of the deficiency but in this case ms sapp’s knowledge is overridden by the physical and emotional stress she suffered as a consequence of mr sapp’s behavior we find that ms sapp was physically and emotionally abused and as a result she cannot be held to the normal expectations of responsibility it would be inequitable to hold her responsible for lack of substantiation and liable for the underpayment_of_tax reported on the joint tax_return while ms sapp was involved in the bookkeeping of the business because of the nature of her relationship with mr sapp she was not in a position to independently determine or question what was on the tax_return under these circumstances relief is favored factors favoring relief outweigh ms sapp’s knowledge of and involvement with the financial aspects of the business and thus she is entitled to relief under sec_6015 in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for petitioner ms sapp as to relief from joint_and_several_liability under sec_6015
